Citation Nr: 1301797	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  06-38 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic pulmonary disorder to include bronchitis, obstructive lung disease, and restrictive lung disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.  

This case came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for bronchitis.  In September 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issue of service connection for a chronic respiratory disorder to include bronchitis as entitlement to service connection for a chronic pulmonary disorder to include bronchitis, obstructive lung disease, and restrictive lung disease in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In September 2010, the Board referred the issue of service connection for diabetes mellitus to the RO for additional action. The issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  It is again referred to the RO for appropriate action.  



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Additional VA clinical documentation dated between January 2012 and August 2012 has been incorporated into the Veteran's "Virtual VA" file since the issuance of the last supplemental statement of the case (SSOC) to the Veteran in January 2012.  A January 2013 written statement from the accredited representative states that it was unable to either contact the Veteran or to waive RO review of the additional VA clinical documentation on his behalf.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In its September 2010 Remand instructions, the Board directed that:  

3.  After completion of the action requested in Paragraphs 1 and 2, then schedule the Veteran for a VA examination to address the current nature and etiology of his chronic respiratory disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic respiratory disorder had its onset during active service; is etiologically related to the Veteran's inservice bronchitis and other respiratory symptoms; or otherwise originated during active service.  The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

The Veteran was subsequently afforded a December 2010 VA respiratory diseases examination.  The examination report states that the Veteran was diagnosed with obstructive lung disease and restrictive lung disease.  The examiner commented that:

The C-file has been received and with review of the evidence already stated, it is not likely that the current problems are associated secondary to active duty.  If further evidence is found particularly during the 25 years of no records, the opinion can be changed.  

The examiner made no specific findings as to the relationship, if any, between the Veteran's inservice bronchitis and other respiratory symptoms and his diagnosed pulmonary disorders.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA clinical documentation dated after August 2012 has not been incorporated into the record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after August 2012.  

2.  Then schedule the Veteran for a VA examination to address the current nature and etiology of his chronic pulmonary disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's chronic pulmonary disorders had their onset during active service; are related to the Veteran's inservice bronchitis and other respiratory symptoms; or otherwise originated during active service.  The examiner must provide a complete rationale for any opinion advanced.  

All relevant medical records, including those in the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this Remand.  The report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2012). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

